Citation Nr: 0947513	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  04-37 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left 
knee, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1942 to January 1946.  The Veteran is the recipient 
of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Procedural history

The Veteran was originally granted service connection for 
residuals of scarring of the left knee in a rating decision 
dated December 1995; a noncompensable disability rating was 
assigned.  In April 2004, the Veteran filed a claim of 
entitlement to an increased disability rating as to his 
service-connected left knee scarring.  In a February 2006 
rating decision, the Veteran was separately service-connected 
for degenerative joint disease of the left knee; a ten 
percent disability rating was assigned effective January 14, 
2005.  The Veteran disagreed with the assigned disability 
rating, and he perfected an appeal by filing a timely 
substantive appeal [VA Form 9] in November 2006.

The Veteran was granted service connection for PTSD in a 
February 2004 rating decision; a 30 percent disability rating 
was assigned.  The Veteran disagreed with the assigned 
rating, and he perfected an appeal by filing a timely 
substantive appeal in October 2004.

Issues not on appeal

The February 2006 RO rating decision also denied increased 
disability ratings for various wound residuals.  The rating 
decision also declined to reopen a previously denied claim of 
entitlement to service connection for right shoulder 
disability.  The RO also granted service connection for 
degenerative joint disease of the left hand, assigning a 
noncompensable disability rating.  The Veteran disagreed with 
all aspects of the February 2006 rating decision, and a 
statement of the case (SOC) was issued in September 2004.  
However, in his October 2004 substantive appeal, the Veteran 
specifically indicated his intent to appeal only the issue of 
entitlement to an increased disability rating for the 
degenerative joint disease of the left knee.  Appeals as to 
the other issues addressed in the February 2006 rating 
decision have therefore not been perfected.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.202 (2009) [if the SOC 
addressed multiple issues, the substantive appeal must either 
indicate that all issues are being appealed or it must 
specifically identify the issues being appealed].  

During the course of the appeal, the Veteran also filed a 
claim of entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left hand 
and claims of entitlement to service connection for carpal 
tunnel syndrome of the left and right upper extremity and a 
lumbar spine disability.  In a July 2008 rating decision, the 
RO granted service connection for carpal tunnel syndrome of 
the left upper extremity, assigning a 20 percent disability 
rating, and increased the disability rating assigned to the 
degenerative joint disease of the left hand to 10 percent.  
The July 2008 rating decision also denied service connection 
for carpal tunnel syndrome of the right upper extremity and 
lumbar spine disability.  To the Board's knowledge, a NOD was 
not disagreed with any aspect of the July 2008 rating 
decision.  Accordingly, the issues decided therein are not on 
appeal and will be addressed no further herein.

In summary, the only issues which are currently in appellate 
status are those listed on the first page of this decision.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by chronic sleep 
impairment, depression, restricted affect, disturbances of 
motivation and mood, memory impairment, and a history of 
suicidal ideation.  There is no evidence of obsessional 
rituals, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic attacks, impaired impulse 
control, spatial disorientation, neglect of personal hygiene, 
or inability to establish and maintain effective 
relationships.
2.  The Veteran's left knee disability is manifested by 
manifested by x-ray evidence of arthritis, pain, and some 
limitation of motion.

3.  The evidence does not show that the Veteran's PTSD and 
left knee disability are so exceptional or unusual that 
referral for extraschedular consideration by the designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased initial disability 
ratings for his service-connected PTSD and degenerative joint 
disease of the left knee.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Board observes that the Veteran received general VCAA 
notice letters dated March 2002 and May 2004.  Although the 
March 2002 VCAA letter did not specifically include any 
information pertaining to the evidence necessary to 
substantiate claims for higher ratings, once service 
connection is granted the notice requirements of 38 U.S.C.A. 
§ 5103(a) are satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.  Moreover, the May 2004 letter stated 
that "[t]o establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."

Crucially, the RO generally informed the Veteran of VA's duty 
to assist him in the development of his claims in the March 
2002 and May 2004 letters.  Specifically, the letters stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical Centers, and the Social Security 
Administration.  With respect to private treatment records, 
the VCAA letters informed the Veteran that VA would make 
reasonable efforts to request such records.  The Veteran was 
also informed that he would be afforded a VA examination, if 
necessary, to make a decision as to his claims.

The May 2004 letter emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original].  The March 2002 
letter contained similar language.

The May 2004 letter specifically indicated, "[i]f there is 
any other evidence or information that you think will support 
your claim, please let us know."  [The March 2002 letter 
contained similar language].  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims, because service connection has already been granted 
for the disabilities on appeal.  Once service connection is 
granted, the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the Veteran 
appeal some aspect of the initial grant of service 
connection.  See Dingess, 19 Vet. App. at 490.  Concerning 
elements (4) and (5), the Veteran received notice of 
disability rating and effective date in the November 2006 
SOC.  Additionally, the May 2004 VCAA letter informed the 
Veteran of the evidence required to sustain an increased 
rating claim.

The Board further notes that the Veteran's representative has 
not alleged that he Veteran has received inadequate VCAA 
notice.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

Relying on the informal guidance from the VA Office of the 
General Counsel and a VA Fast Letter issued in June 2008 
(Fast Letter 08-16; June 2, 2008), the Board finds that the 
Vazquez-Flores decision does not apply to the issues 
currently on appeal.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.  

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d.1270 (Fed.Cir. 2009).

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The pertinent evidence of record 
includes the Veteran's statements, service treatment records, 
and VA treatment records.  

Additionally, the Veteran was afforded VA examinations in 
March 2008, April 2005, June 2004, and May 2002 as to his 
service-connected disabilities.  The examination reports 
reflect that the examiners interviewed and examined the 
Veteran, documented his current medical conditions, reviewed 
pertinent medical research, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examination reports were adequate for schedular evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims.  He has retained the services of a representative 
and declined the option to testify at a personal hearing 
before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated 30 percent 
disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2009).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).



Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  
See 38 C.F.R. § 4.130 (2009) [incorporating by reference the 
VA's adoption of the DSM-IV for rating purposes].

Analysis

The Veteran seeks an increased disability rating in excess of 
the currently assigned 30 percent for his service-connected 
PTSD.

Mittleider concerns

The Veteran's medical history indicates that in addition to 
his service-connected PTSD he suffers from depression and 
memory loss which may be attributable to a cerebrovascular 
accident.  See VA examinations dated in May 2002 and April 
2005.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
differentiate between the symptomatology associated with the 
Veteran's PTSD and that resulting from his cerebrovascular 
accident; specifically as to the depression and memory 
problems.  Further, no medical professional has attempted to 
distinguish between said symptomatology.  Accordingly, for 
the purposes of this decision, the Board will attribute all 
of the Veteran's depressive and memory loss symptoms to his 
service-connected PTSD.

Schedular rating

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

For the reasons expressed immediately below, the Board finds 
that the Veteran's symptoms more appropriately warrant the 
assignment of a 50 percent rating under Diagnostic Code 9411.

Turning first to 'flattened affect,' the April 2005 VA 
examiner described the Veteran's affect as "blunted."  
Similarly, the Veteran's VA physicians regularly reported 
that the Veteran displayed a "restricted range of affect."  
See, e.g., VA treatment record dated April 2004.  As such, 
this criterion has been met.

There is no evidence in the Veteran's VA evaluation or 
treatment records of 'circumstantial, circumlocutory, or 
stereotyped speech.'  Additionally, there is no medical 
evidence to suggest that the Veteran suffers from panic 
attacks, nor has he so contended.  

Concerning 'difficulty in understanding complex commands,' 
'impaired judgment,' and 'impaired abstract thinking,' the 
May 2002 VA examiner noted that the Veteran's "thought 
processes are halting and at times he is unable to maintain 
his train of thought, however, he can be prompted to 
continue."  The examiner concluded that the Veteran's 
"insight and judgment are fair though obviously compromised 
by his mental state."  The April 2005 VA examiner indicated 
that the Veteran was unable to complete concentration testing 
and was very slow in completing the Mini-Mental Status Exam.  

The medical evidence of record demonstrates that the Veteran 
has substantial short-term memory impairment.  Specifically, 
the April 2005 VA examiner reported that the Veteran 
"attempts to show that he remembers dates and names, 
although he admits that his short term memory is often 
poor."  With memory testing, the Veteran "incorrectly 
remembered the three items after three minutes, although he 
thought he correctly remembered them.  He could immediately 
repeat the three items, yet he had no recollection of them 
after three minutes."  The examiner concluded that the 
Veteran exhibited "failing short-term memory."

As to disturbances of motivation and mood, there is evidence 
that the Veteran experiences some symptoms of depression.  
See, e.g., the VA examination report dated April 2005.  
However, he is able to engage in meaningful activities 
including gardening, reading, and has recently decided to try 
to learn jewelry making.  

The evidence demonstrates that the Veteran is socially 
active.  He enjoys church and is an active volunteer with a 
homeless program.  See VA examination report dated April 
2005.  The record demonstrates that the Veteran was widowed 
in 1994 after a fifty-three year marriage and has been 
remarried since 1996.  He has not reported any problems with 
his spouse or any of his five adult children.  Further, the 
Veteran has not reported experiencing any difficulty in 
establishing effective work relationships.  The record shows 
that the Veteran retired in 1978 after thirty years of 
working for the same company.  

The Board further notes that the April 2005 VA examination as 
well as VA treatment records documented the Veteran's report 
of intrusive thoughts, flashbacks, and chronic sleep 
impairment with nightmares relating to his experiences during 
World War II.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating are 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].

Additionally, the GAF score assigned in the April 2005 VA 
examination [50] is reflective of moderately severe 
impairment due to PTSD, which is consistent with a 50 percent 
disability rating.  The Board recognizes that the Veteran has 
received a GAF score of 40 during the appeal period.  See VA 
treatment record dated August 2002.  However, as was noted by 
the April 2005 VA examiner, the reasons for this GAF score 
were not given.  The GAF score of 40 therefore appears to be 
an outlier.

In short, the Veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example panic attacks, circumstantial, circumlocutory, or 
stereotyped speech, or difficulty in establishing effective 
work and social relationships.  However, having all of the 
symptoms found in the schedular criteria is not required for 
a 50 percent rating to be assigned.  See 
38 C.F.R. § 4.7 (2009).  Accordingly, the Board finds that 
the Veteran is entitled to a 50 percent disability rating for 
his service-connected PTSD.

The Veteran has expressly limited his appeal to entitlement 
to a 50 percent disability rating for his service-connected 
PTSD.  See the VA Form 9 dated October 2004.  However, in 
fairness to him the Board also considered the assignment of a 
rating in excess of 50 percent.  For the reasons expressed 
immediately below, the Board has determined that the evidence 
does not support a conclusion that the Veteran has symptoms 
of total occupational and social impairment, which would 
warrant the assignment of a 70 percent or 100 percent 
disability rating.

The Board recognizes that the Veteran indicated that he has 
experienced suicidal thoughts at times.  See the VA 
examination report dated April 2005.  However, there is no 
evidence of record indicating the Veteran has obsessional 
rituals which interfere with routine activities, illogical, 
obscure, or irrelevant speech, or near-continuous panic or 
depression affecting the ability to function independently, 
or impaired impulse control.  Nor is there evidence of 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty adapting to stressful circumstances, or 
inability to establish and maintain effective relationships.  
Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the Veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  The Veteran 
himself does not appear to endorse the severe symptoms which 
are consistent with a 100 percent rating.

In short, the Board finds that the symptomatology associated 
with the Veteran's PTSD more closely approximates that which 
allows for the assignment of a 
50 percent disability rating.

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the 30 percent disability rating for the 
above-referenced PTSD was initially assigned effective March 
20, 2002 , the date of service connection.  

It appears from the medical records and the Veteran's own 
statements that his PTSD symptomatology has not appreciably 
changed since the date of service connection.  The May 2002 
and April 2005 VA examination reports as well as VA treatment 
records indicate that the service-connected PTSD has remained 
relatively stable throughout the period.  

The Board therefore finds that a 50 percent disability rating 
may be assigned for the entire period from March 20, 2002.  
There appears to have been no time during which higher 
schedular criteria have been met or approximated.

Extraschedular consideration

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left 
knee, currently evaluated 10 percent disabling.

Relevant law and regulations

The law and regulations pertaining generally to disability 
ratings have been set forth above and will not be repeated 
here.

Assignment of diagnostic codes

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts, supra.  In this case, the Board has considered 
whether different rating codes are "more appropriate" than 
those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

The Veteran seeks entitlement to an increased rating for his 
service-connected left knee disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5260 [arthritis-limitation of leg 
motion].  
See 38 C.F.R. § 4.27 (2009) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

X-ray and magnetic resonance imaging (MRI) evidence of record 
substantiates a diagnosis of osteoarthritis of the Veteran's 
left knee.  Arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  Because arthritis has been identified, the Veteran's 
left knee disability is correctly rated under Diagnostic Code 
5003 [arthritis], with further consideration of Diagnostic 
Codes 5260 and 5261 [limitation of leg motion].  

As will be discussed in greater detail below, the Veteran's 
left knee has not been found by competent medical evidence to 
be unstable; rating under Diagnostic Code 5257 is therefore 
not warranted.

With respect to other potentially applicable diagnostic 
codes, there is no evidence of ankylosis or malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Codes 
5256 and 5262 do not apply in this case.  Moreover, with 
respect to Diagnostic Codes 5258 and 5259, there is no 
medical evidence to suggest that the Veteran currently 
exhibits dislocated semilunar cartilage or symptomatic 
semilunar cartilage removal in either knee.  

Specific schedular criteria

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 (2009).  For the purpose of 
rating disabilities due to arthritis, the knee is considered 
a major joint.  See 38 C.F.R. § 4.45 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Normal range of motion for the knee is defined as follows:  
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2009).

Analysis

The Veteran generally contends that his left knee disability 
is worse than is contemplated by the currently assigned 
disability rating.

Initial matter - separate rating for knee instability 

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  More specifically, VA General Counsel has 
concluded that a claimant who has arthritis and instability 
of a knee may be rated separately under Diagnostic Codes 5003 
and 5257 and that evaluation of knee dysfunction under both 
codes would not amount to pyramiding under 38 C.F.R. § 4.14.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998).  Therefore, a veteran who has both 
arthritis and instability of the knee may be rated 
separately, provided that any separate rating must be based 
upon additional disability.  See also Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997).  

The Board observes that the Veteran told the March 2008 VA 
examiner that his knee gives out on him from time to time.  
However, the objective medical evidence of record documents 
no clinical evidence of instability or subluxation of the 
left knee.  Specifically, the March 2008 VA examiner did not 
identify any varus or valgus laxity in the knee.  

Consistently, VA treatment records are absent any complaint 
of or treatment for instability or giving way.  There is also 
no medical evidence of recurrent subluxation in the left 
knee.  There is no indication in the medical records of the 
Veteran having fallen due to knee instability. 

The Board notes that the Veteran wears a hinged brace on his 
left knee.  VA treatment records show that the brace was 
ordered as a result of the Veteran's complaints of pain, 
rather than instability.  See a VA treatment record dated 
June 2006.  

Based on the lack of any objective evidence of laxity, 
subluxation or instability in the knee, the Board finds that 
a separate disability rating may not be assigned under 
Diagnostic Code 5257.  The left knee disability will be rated 
based on the diagnosed arthritis. 

Schedular rating

The Veteran is currently assigned 10 percent disability 
ratings for degenerative joint disease of the left knee. 

The Veteran was afforded a March 2008 VA examination to 
determine the extent of his left knee disability.  Range of 
motion studies conducted during the March 2008 VA examination 
showed flexion of 100 degrees.  The Veteran's flexion far 
exceeds the limitation to 45 degrees required for the 
assignment of a compensable rating under Diagnostic Code 
5260.  Accordingly, an increased disability rating cannot be 
assigned based on Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for limitation of knee extension to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).  The VA 
examination and treatment records consistently demonstrate 
full extension of the left knee, with no impairment noted.  
Accordingly, the medical evidence demonstrates that the 
Veteran's left knee extension measurements far exceed those 
required for the assignment of a compensable disability 
rating pursuant Diagnostic Code 5261.  

For the reasons set out above, a noncompensable evaluation is 
warranted under both Diagnostic Codes 5260 and 5261.  

Where x-ray evidence of arthritis is presented, but the loss 
of range of motion is noncompensable, a 10 percent disability 
rating will be assigned.  So it is in this case.  A 
disability rating of 10 percent has therefore been correctly 
assigned for the service-connected left knee.  

DeLuca consideration 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2009).

The Veteran has complained of left knee pain with limited 
mobility, fatigability, and lack of endurance.  See the VA 
examination report dated March 2008.  However, the competent 
medical evidence of record does not indicate that the 
Veteran's current symptomatology warrants the assignment of 
an additional disability rating.  Specifically, the March 
2008 VA examiner indicated that the Veteran complained of 
pain on motion, but he was able to achieve flexion of 100 
degrees and extension of zero degrees.  Crucially, after 
noting the Veteran's complaints, the March 2008 VA examiner 
specifically indicated the absence of additional limitation 
due to incoordination or lack of endurance.

Thus, the only DeLuca factor present is some pain on motion, 
which is not however productive of functional loss sufficient 
to warrant a compensable disability rating.  The Board 
therefore finds that the assignment of additional disability 
based on DeLuca factors is not warranted.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, supra.

The Board initially notes that the Veteran is already 
separately rated for scar residuals of the left knee.  

Further, as was discussed above, the competent medical 
evidence does not demonstrate that the Veteran's 
symptomatology warrants a separate disability rating under 
Diagnostic Code 5257 based upon instability under VAOPGCPREC 
23-97.  

Under Diagnostic Codes 5260 and 5261, a Veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.  Separate ratings for 
flexion and extension are not warranted with respect to the 
left knee pursuant to Diagnostic Codes 5260 and 5261.  As has 
been discussed above, no range of motion is compensable under 
either diagnostic code.  

Fenderson consideration 

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The 10 percent disability rating for the Veteran's left knee 
disability was assigned effective January 14, 2005, the date 
of service connection.  The medical evidence shows that the 
Veteran's left knee symptomatology has not changed 
appreciably.  The March 2008 examination report, as well as 
the VA treatment records, indicates that the left knee 
disability has remained relatively stable.  The Board 
therefore finds that the 10 percent disability rating may 
correctly be assigned for the service-connected left knee for 
the entire period from January 14, 2005.  

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, 22 Vet.  App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

Concerning marked interference with employment, the Board 
recognizes that this World War II veteran is not currently 
employed.  However, the Veteran has not contended, nor does 
the medical evidence demonstrate that he is unable to 
maintain gainful employment as a result of his service-
connected left knee disability or PTSD.  Rather, the evidence 
demonstrates that the Veteran retired in 1978 after thirty 
years of employment and he has not sought subsequent 
employment.

The record does not indicate that the Veteran has received 
in-patient treatment due to his PTSD or left knee 
symptomatology during the appeal period.  Additionally, the 
Board has not identified an exceptional or unusual clinical 
picture as a result of the service-connected PTSD and left 
knee disability.  Nor is there any other aspect of either 
disability which may be characterized as exceptional or 
unusual.

Accordingly, the record does not demonstrate any other reason 
why extraschedular ratings should be assigned.  As there is 
no factor which takes the disabilities outside the usual 
rating criteria, the Board has therefore determined that 
referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating of 50 percent 
is granted for PTSD, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an increased disability rating for 
degenerative joint disease of the left knee is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


